Per Curiam.
This action was commenced by John J. Ward and John A. Scherer, copartners as Ward & Scherer, to recover for plumbing work alleged to have been performed for the defendants, E. P. Gaifney and PI. P. Eaton, at their special instance and request. Erom a judgment in favor of the defendants, the plaintiffs have appealed.
The plumbing work was done in a hotel in the city of Seattle. There is no dispute as to the work done, its value, or the amount remaining due appellants. The only issue is whether the work was done for respondents or for Seattle Hotel Company, a corporation. Appellants claim the defendants were partners under the firm name and style of Gaffney & Eaton, that they were in charge of the hotel, ordered the work, and personally agreed to pay for the same. This the respondents deny. They contend the work was ordered by Seattle Hotel Company, of which they were stockholders and officers; that all payments made on account of the work were made by the corporation. The evidence was conflicting. The trial court saw the witnesses, heard them testify, passed upon their credibility, examined the documentary evidence, and found for respondents. After reading the entire record, we conclude the findings and judgment must be sustained. It is so ordered.